DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The search of the prior art does not disclose or reasonably suggest wherein the selectively depositing the metal comprises depositing a self-assembled monolayer only over the conformal liner and depositing a metal only on the self-assembled monolaver, the self- assembled monolaver being a precursor for metal nucleation as required by amended independent claim 1.
The search of the prior art does not disclose or reasonably suggest removing uncovered portions of the liner film from the substrate while leaving covered portions of the liner film covering the bottom and lower sidewalls of the recess; and selectively depositing the metal on the recessed metal deposition by an area-selective deposition process that deposits the metal only on the recessed metal deposition relative to the rest of the substrate as required by amended independent claim 5.
The search of the prior art does not disclose or reasonably suggest selectively depositing a metal material over the remaining liner film by an area- selective deposition process that deposits the metal only on the remaining liner film relative to 5Application No. 17/021,586 Reply to Office Action of February 1, 2022 the rest of the substrate, wherein the area-selective deposition process comprises depositing a self-assembled monolayer only over the remaining liner film and depositing the metal only on the self-assembled monolayer, the self-assembled monolayer being a precursor for metal nucleation as required by amended independent claim 14.
Claims 2-4, 6-13, 15-18, and 20 are allowable due to their dependence on allowable claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see Remarks, filed 05/17/2022, with respect to claims 1-18, and 20 have been fully considered and are persuasive.  The previous rejections of claims 1-18, and 20 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891